Per Curiam. On May 17, 2001, we issued an order for Madeline McClure, court reporter, to appear before this court at 9:00 a.m., Thursday, May 24, 2001, to show cause why she should not be held in contempt of court for failure to comply in a timely manner with the command of the Writs of Certiorari issued in the above-styled actions.  Madeline McClure appeared on May 24, 2001. At that time, she entered a plea of not guilty and requested a hearing. Therefore, we appoint the Honorable John Lineberger as a master to conduct the hearing. After the hearing, we direct the master to make findings of fact and file them with the court. Upon receiving the master’s findings, we will decide whether Madeline McClure should be held in contempt.